 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MAURICE C. MILES, SR.,                             No. 1:14-cv-01606-SKO (HC)
12                       Petitioner,                     ORDER DENYING MOTION TO AMEND
                                                         (Doc. 16)
13
              v.
14

15    M. D. BITER, Warden,
16                       Respondent.
17

18           On December 10, 2014, this case was dismissed for failure to state a claim cognizable in a

19   federal habeas action. (Doc. 10.) Two years later on April 25, 2016, Petitioner filed a motion for

20   reconsideration, which this Court denied on April 28, 2016. (Docs. 12, 13.) On August 2, 2019,

21   over three years after the Court denied his motion for reconsideration, Petitioner filed the instant

22   motion to amend. (Doc. 16.) Since this case was closed on December 10, 2014, the Court is

23   without jurisdiction to entertain Petitioner’s claims.

24           To seek relief, Petitioner must file a new case. To the extent he wishes to challenge

25   conditions of confinement, he must file a civil rights action under 42 U.S.C. § 1983. If he wishes

26   to challenge his underlying state conviction, he must file a habeas petition pursuant to 28 U.S.C. §

27   2254.

28   ///
                                                        1
 1                                             ORDER

 2            Based on the foregoing, IT IS HEREBY ORDERED that Petitioner’s motion to amend is

 3   DENIED.

 4
     IT IS SO ORDERED.
 5

 6   Dated:     August 13, 2019                              /s/   Sheila K. Oberto         .
                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
